Citation Nr: 0018503	
Decision Date: 07/14/00    Archive Date: 07/14/00

DOCKET NO.  98-06 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

Entitlement to service connection for a left eye condition, 
including postoperative residuals of retinal detachment.

Entitlement to an increased evaluation for bronchiectasis, 
currently rated 30 percent.

Entitlement to a higher rating for atrial fibrillation, 
initially assigned a 30 percent evaluation, effective from 
November 1996.

Entitlement to a total rating for compensation purposes based 
on individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel



INTRODUCTION


The veteran had active service from October 1944 to August 
1946 and from August 1948 to June 1949.

This appeal comes to the Board of Veterans' Appeals (Board) 
from May 1997 and later RO decisions that denied secondary 
service connection for postoperative residuals of retinal 
detachment of the left eye; denied an increased evaluation 
for bronchiectasis (rated 30 percent); granted secondary 
service connection for atrial fibrillation and assigned a 
30 percent rating for this condition, effective from November 
1996; and denied a total rating for compensation purposes 
based on unemployability.

The issues of entitlement to service connection for a left 
eye disability, including postoperative residuals of retinal 
detachment; entitlement to an increased evaluation for 
bronchiectasis; and entitlement to a total rating for 
compensation purposes based on individual unemployability 
will be addressed in the remand portion of this decision.




FINDING OF FACT

The veteran does not have sustained ventricular arrhythmias 
and congestive heart failure is not associated with his 
atrial fibrillation.


CONCLUSION OF LAW

The criteria for a higher rating for atrial fibrillation, 
initially assigned a 30 percent evaluation, effective from 
November 1996, are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.7, 4.104, Codes 7011, 7013, effective prior to 
and as of January 12, 1998.


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran had active service from October 1944 to August 
1946 and from August 1948 to June 1949.

VA and private medical reports show that the veteran was 
treated and evaluated for various conditions in the 1990's.  
The more salient medical reports with regard to his claim for 
a higher rating for atrial fibrillation are discussed in the 
following paragraphs.

Private medical reports of the veteran's treatment in 1996 
show the presence of atrial fibrillation.  A report of 
cardiac ultrasound in November 1996 found normal left 
ventricular size and function; aortic thickening root 
dilation and tricuspid aortic valve with mild leaflet 
thickening; normal appearing mitral valve, tricuspid valve, 
and pulmonic valve; and normal right ventricular size and 
function.  The conclusions were normal left ventricular 
systolic function and left ventricular ejection fraction of 
approximately 50 percent; mild aortic regurgitation with mild 
leaflet thickening and aortic root dilatation; left atrial 
enlargement; and atrial fibrillation.  A report dated in 
December 1996 notes that atrial fibrillation had developed in 
the last few weeks.  The etiology was uncertain and the 
examiner noted that it could possibly be related to the 
veteran's service-connected respiratory disorder.  

The veteran underwent a VA medical examination in March 1997 
to determine the nature and extent of his heart problems.  
The diagnoses included atrial fibrillation.

The veteran underwent a VA medical examination in June 1998 
to determine the severity of his heart problems.  An EKG 
(electrocardiogram) reportedly showed atrial fibrillation 
with inferior and lateral T-wave changes.  The veteran did 
not have any pacemaker.  METS (metabolic equivalents) for the 
veteran were 1.5 and 2.0.  X-ray findings showed that the 
veteran had bronchiectasis at the left base.  There was no 
cor pulmonale.  Arrhythmias were noted.  

The veteran testified at hearings in January and December 
1999.  The December 1999 hearing was conducted by the 
undersigned.  His testimony at these hearings was to the 
effect that his atrial fibrillation was more severe than 
currently rated.

The veteran's claim for a higher rating for atrial 
fibrillation is well grounded, meaning it is plausible.  The 
Board finds that all relevant evidence has been obtained with 
regard to the claim and that no further assistance to the 
veteran is required to comply with VA's duty to assist him.  
38 U.S.C.A. § 5107(a) (West 1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

Paroxysmal auricular fibrillation is evaluated as paroxysmal 
tachycardia under the provisions of 38 C.F.R. § 4.104, Codes 
7013.  See 38 C.F.R. § 4.104, Code 7011, effective prior to 
January 12, 1998.  Under diagnostic code 7013 a 10 percent 
evaluation is warranted for infrequent attacks of paroxysmal 
tachycardia.  A 30 percent evaluation requires severe 
paroxysmal tachycardia with frequent attacks.

The regulations for the evaluation of paroxysmal auricular 
fibrillation were revised, effective January 12, 1998.  62 
Fed. Reg. 65207-65224 (Dec. 11, 1997).  When regulations are 
changed during the course of the veteran's appeal, the 
criteria that is to the advantage of the veteran should be 
applied.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Revised regulations do not allow for their retroactive 
application unless those regulations contain such provisions 
and may only be applied as of the effective date.  VAOPGCPREC 
3-2000.

Under the revised regulations, supraventricular arrhythmias 
are evaluated under diagnostic code 7010.  Permanent atrial 
fibrillation (lone atrial fibrillation), or, one to 4 
episodes per year of paroxysmal atrial fibrillation or other 
supraventricular tachycardia documented by EKG (ECG) or 
Holter monitor warrant a 10 percent rating.  Paroxysmal 
atrial fibrillation or other supraventricular tachycardia 
with more than 4 episodes per year documented by EKG or 
Holter monitor warrant a 30 percent rating.  38 C.F.R. 
§ 4.104, Code 7010, effective as of January 12, 1998.

Under the revised regulations, sustained ventricular 
arrhythmias are evaluated under diagnostic code 7011.  
Ventricular arrhythmias with workload of greater than 7 METs 
but not greater than 10 METs resulting in dyspnea, fatigue, 
angina, dizziness or syncope, or continuous medication 
required warrants a 10 percent rating.  A 30 percent rating 
is warranted with a workload of greater than 5 METs but not 
greater than 7 METs resulting in dyspnea, fatigue, angina, 
dizziness, or syncope, or; evidence of cardiac hypertrophy or 
dilatation on EKG, echocardiogram or X-ray.  A 60 percent 
rating is warranted for ventricular arrhythmias with more 
than one episode of acute congestive heart failure in the 
past year, or; workload of greater than 3 METs, but not 
greater than 5 METs, resulting in dyspnea, fatigue, angina, 
dizziness or syncope, or; left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent; a 100 percent 
rating is warranted when there is chronic congestive heart 
failure, or; workload of 3 METs or less results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of less than 
30 percent; a 100 percent evaluation is also warranted for 
ventricular arrhythmias for an indefinite period from the 
date of hospital admission for initial evaluation and medical 
therapy for a sustained ventricular arrhythmia, or; for an 
indefinite period from date of hospital admission for 
ventricular aneurysmectomy, or; with an automatic implantable 
Cardioverter-Defibrillator (AICD) in place.  38 C.F.R. 
§ 4.104, Code 7011, effective as of January 12, 1998.

In this case, the evidence shows that the veteran has been 
assigned the maximum schedular rating for atrial fibrillation 
under the criteria for the evaluation of this condition prior 
to an as of January 12, 1998.  Under the revised criteria, a 
higher rating may be assigned for heart problems associated 
with sustained ventricular arrhythmias, but the medical 
evidence does not show that the veteran has this condition.  
Nor does the evidence indicate that he has congestive heart 
failure associated with the atrial fibrillation.  The private 
medical report of his cardiac ultrasound in November 1996 
reveals that he has normal right and left ventricular size 
and function.  Hence, the provisions of diagnostic code 7011, 
effective as of January 12, 1998, are not for application 
with regard to the evaluation of the veteran's atrial 
fibrillation.

Nor does the evidence show manifestations of the disorder 
warranting a higher rating for the veteran's atrial 
fibrillation for a specific period or a "staged rating" at 
any time since the effective date of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

In a September 1998 RO rating decision it was determined that 
the evidence did not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards so as to warrant the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1999) for the veteran's atrial fibrillation. 
The Board does not have jurisdiction to adjudicate this claim 
in the first instance.  Floyd v. Brown, 9 Vet. App. 88 
(1996).  The veteran does not assert that the schedular 
rating is inadequate to evaluate his atrial fibrillation and 
the Board does not find circumstances in this case, such as 
marked interference with employment or need for 
hospitalization due to the right shoulder and arm disability 
to remand this case to the RO for referral to the VA Director 
of Compensation and Pension Service for consideration of an 
extraschedular rating for this condition.  VAOPGCPREC 6-96.

The preponderance of the evidence is against the claim for a 
higher rating for the atrial fibrillation, initially assigned 
a 30 percent evaluation, effective from November 1996, and 
the claim is denied.  Since the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  38 U.S.C.A. § 5107(b) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

A higher rating for atrial fibrillation, initially assigned a 
30 percent evaluation, effective from November 1996, is 
denied.


REMAND

The veteran underwent a VA medical examination in June 1998 
to determine the nature and extent of his left eye problems 
and to obtain an opinion as to the etiology of these 
problems.  He was found to have vitreous hemorrhage of the 
left eye and postoperative pneumatic retinopexy of retinal 
detachment of the left eye.  The examiner opined that it was 
unlikely that the retinal detachment of the left eye was 
related to the service-connected bronchiectasis.  The 
examiner also noted that severe coughing related to the 
bronchiectasis may well have precipitated the development of 
the retinal tear and subsequent detachment, but that this 
would most likely have developed any way.  This latter 
opinion suggests the possibility of secondary service 
connection by aggravation of the retinal tear of the left eye 
due to the service-connected bronchiectasis under the holding 
in Allen v. Brown, 7 Vet. App. 439 (1995).  Under the 
circumstances, the report of the June 1998 VA medical 
examination should be returned to the examiner for additional 
information.

At the hearing in December 1999, the veteran testified that 
he was hospitalized at a VA medical facility in February 1998 
for left eye problems.  The report of this hospitalization is 
not in his claims folder, and it should be obtained.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

The records shows that the veteran underwent pulmonary 
function testing in March 1997 and spirometry in conjunction 
with his June 1998 VA medical examination.  The reports of 
these pulmonary function test do not show the predicted DLCO 
(SB) (diffusion capacity of the lung for carbon monoxide by 
the single breath method) for the evaluation of the veteran's 
bronchiectasis under diagnostic code 6600.  Under the 
circumstances, the veteran should be provided with another VA 
medical examination to determine the severity of his 
bronchiectasis.  Littke v. Derwinski, 1 Vet. App. 90 (1990).

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should obtain a summary of the 
veteran's VA hospitalization in February 
1998 for treatment of left eye problems.

2.  The report of the veteran's VA 
medical examination in June 1998 should 
be returned to the examiner or 
appropriate substitute for the 
preparation of an addendum that includes 
an opinion as to whether or not the 
service-connected bronchiectasis 
aggravated the veteran's left eye retinal 
tear.  The physician should give a fully 
reasoned opinion as to whether it is at 
least as likely as not that the service-
connected bronchiectasis increased the 
level of disability due to the left eye 
retinal tear.  If the service-connected 
bronchiectasis aggravated the left eye 
retinal tear, the level of disability 
attributable to such aggravation should 
be reported, that is the degree of 
disability over and above the degree of 
disability existing prior to the 
aggravation.  The physician should 
support the opinions by discussing 
medical principles as applied to the 
specific evidence in this case.  In order 
to assist the physician, the claims 
folder must be made available to the 
examiner and reviewed prior to the 
preparation of the addendum.

3.  The veteran should be scheduled for a 
VA compensation examination to determine 
the severity of his bronchiectasis.  All 
indicated studies, including pulmonary 
function testing, should be performed and 
all clinical findings, including DLCO 
(SB), as a percentage of the predicted 
value, should be reported in detail.  The 
claims folder must be made available to 
the examiner and reviewed prior to the 
examination.

4.  After the above development, the RO 
should review the claims.  The claims for 
service connection for left eye problems 
should reflect consideration of the 
holding in Allen, 7 Vet. App. 439.  If 
action remains adverse to the veteran, an 
appropriate supplemental statement of the 
case should be sent to him and his 
representative.  They should be afforded 
the opportunity to respond to the 
supplemental statement of the case before 
the file is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	J. E. Day
	Member, Board of Veterans' Appeals


 



